DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukuda (US PG Pub 2018/0157446).
For claim 1:  Fukuda teaches an apparatus (see Fig. 2, entire figure) comprising: a measurement device 231, 232 to obtain measurement data representing an optical property of a printed image on a substrate (paragraph 34); a buffer unit 240 to receive the substrate downstream of the measurement device 231, 232 and place the substrate in a queue (see Fig. 2, the entire pathway 243 within unit 240); and a controller to: determine, based on the measurement data, whether the printed image comprises a defect (paragraph 28-29, inspection device with cameras, communicating with an operating with a host computer, paragraph 29, controller and CPU): responsive to determining that the printed image does not comprise a defect, cause the substrate to be moved from the buffer unit to an output stack (see paragraphs 34-38, for non-defective sheets, the sheets end up on a stack tray 241 and discharge trays 251, 252); and responsive to determining that the printed image comprises a defect, cause the substrate to not be moved to the output stack (paragraph 36, determination that the sheet is defective as a result of inspection causes ejection to tray 246).
For claim 2:  Fukuda teaches the apparatus of claim 1, wherein the buffer unit is operable to hold a plurality of substrates in the queue in a pre-configured order (see Fig. 2, the element 240 is a sheet pathway which holds multiple substrates in the printing order).
For claim 3. Fukuda teaches the apparatus of claim 1, comprising a printing mechanism upstream of the measurement device to generate the printed image on the substrate, wherein the printing mechanism Is a variable-data printing mechanism (see Fig. 2, paragraph 30-32, multicolor variable toner printing system 200 upstream of the measurement device 231, 232).
For claim 6:  The apparatus applicable to claim 1 above performs the method of claim 6 in routine operation.
Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levin et al. (US PG Pub 2008/0229940).
For claim 13:  Levin et al. teaches a buffer unit to receive items of print media, and signals indicating whether respective items of print media are defective or not, from a printing system (see paragraph 43-44, failure signal or outputting signal), the buffer unit comprising: a media retainer 500 to receive a print medium comprising a printed image and hold the print medium in a queue; and a diverter to control a media path downstream of the media retainer, the diverter being controllable to: if the printed image is defective, cause the print medium to bypass an output stack (see paragraph 45, provide damaged sheets to the discard stacker 502); and if the printed image is not defected, direct the print medium to the output stack (see Fig. 5A-8, non-defected sheets are provided to the output stacker).
For claim 14:  Levin et al. teaches the buffer unit of claim 13 (see Figs. 5A and 8, all interim stackers are applicable to claim 13 above, for claim 14, utilize a first interim stacker as the buffer unit of claim 13) further comprising a further diverter to control a media path upstream of the media retainer (see Fig. 8, normal and path switch positions as shown), the further diverted being configured to cause a further print medium comprising a reprinted image to bypass the media retainer (see Fig. 8, media retainer being interim stacker), the reprinted image corresponding to the defective image (see paragraphs 4-19 and 52-58).
For claim 15:  Levin et al. teaches the buffer unit of claim 13 (see Figs. 5A and 8, all interim stackers are applicable to claim 13 above, for claim 15, utilize a first interim stacker as the buffer unit of claim 13) wherein the media retainer (see Fig. 8, interim stacker) is configured hold a plurality of print media in a queue in a preconfigured order (see Fig. 8, a stacker holds media in the order in which it was received, with bottom feeding as shown, outputs the stack in the same order as received).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda (US PG Pub 2018/0157446) in view of Levin et al. (US PG Pub 2008/0229940).
For claims 4 and 7:  Fukuda teaches all of the limitations of claims 4 and 7 except that, responsive to determining that the printed image comprises a defect, the controller is to output a control signal to a printing mechanism to cause the printing mechanism to re-print the printed image on a further substrate.  However, Levin et al. teaches a printing system that has a controller that, responsive to determining that a printed image comprises a defect, controls to output a control signal to a printing mechanism to cause the printing mechanism to re-print the printed image on a further substrate (see paragraphs 4-19, in response to determining that sheets are damaged, reprinting the damaged sheets and bypassing an interim bin, being a buffer, sheets in the buffer can be rejoined with the reprinted sheets, in particular paragraphs 12-14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fukuda by having the controller reprint sheets with issue as taught by Levin et al. for the purpose of providing completed print jobs in the event of an initially failed printing or collation with less wastage.
For claim 5:  The combination of Fukuda and Levin et al. teaches the apparatus of claim 4, comprising a buffer bypass to receive the further substrate (see Figs. 8 and 9, bypass D¸ paragraphs 52-58), the buffer bypass arranged in parallel with the queue to allow the
further substrate to bypass the queue (see Fig. 8, the queue being the interim stacking in Fig. 8, the bypass being provided in parallel with the interim paper stacker as opposed to in series, the bypass allowing paper to jump past the interim stacker), wherein the controller is to: determine whether the re-printed image comprises a defect; responsive to determining that the re-printed image does not comprise a defect, cause the further substrate to be moved from the buffer bypass to the output stack; and responsive to determining that the re-printed image comprises a defect, cause the further substrate to not be moved to the output stack (see paragraphs 4-19, 52-58).
For claim 8:  The combination of Fukuda and Levin et al. teaches the method of claim 7 and Levin et al. further teaches placing the second print medium comprising the re-printed image at the front of the queue (see Fig. 8, advancing the printed medium through the bypass stack past the queue being the pages held in the stacker).
For claim 9:  The combination of Fukuda and Levin et al. teaches the method of claim 7 and Levin et al. further teaches causing the second print medium comprising the re-printed image to bypass the buffer (see Fig. 8, providing and utilizing the bypass path for reprinted media).
For claim 10:  The combination of Fukuda and Levin et al. teaches the method of claim 7 and Levin et al. further teaches preventing the further plurality of print media from leaving the buffer until a determination is made on whether the re- printed image comprises a defect (see paragraph 44, checking for the damage to the second print set before merging the stacks).
For claim 11: The combination of Fukuda and Levin et al. teaches the method of claim 7 and Levin et al. further a control signal to the printing mechanism to defer printing of a further image until a determination is made on whether the re-printed image comprises a defect (see paragraph 44, checking for the damage to the second print set before merging the stacks.
For claim 12:  The combination of Fukuda and Levin et al. teaches all of the limitations of claim 12 except that it does not explicitly teach receiving further measurement data from the sensor, the further measurement data indicating a measured property of the re-printed image; determining, based on the further measurement data, whether the re-printed image comprises a defect: responsive to determining that the re-printed image does not comprise a defect, transporting the second print medium to the output stack; and responsive to determining that the re-printed image comprises a defect, discarding the second print medium.  However, such a distinction from the prior art can be overcome by a mere duplication of the known parts and steps in the method of the combination.  In particular, Fukuda already teaches measuring print images, transporting the images and determining of the print images comprise defects.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the invention of Fukuda and Levin et al. to provide the same treatment of measuring image data from the sensor, determining if the reprinted image comprises a defect, transporting the medium to the output stack if it does not comprise a defect and discarding it if it does comprise a defect as a duplication of the known method steps for the purpose of ensuring the quality of a reprinted document.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID H BANH/             Primary Examiner, Art Unit 2853